Citation Nr: 1022834	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-32 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right hand and wrist 
disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a right wrist 
disability.  The Veteran testified before the Board in April 
2010.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  It 
appears that the Veteran's right wrist disability may have 
manifested prior to his period of service, but it remains 
unclear whether any right wrist or hand disability was 
aggravated by his period of active service.  

The Veteran's entrance examination did not note a pre-
existing right wrist condition, but in a December 1951 
service medical report, the Veteran received treatment for 
his right wrist due to him falling on it the previous day, 
and the report noted that the Veteran had received previous 
nerve sutures on his right wrist in 1946.  The Board finds 
that notation in the medical record provides clear and 
unmistakable evidence that the Veteran's right wrist 
disability pre-existed his service.

In February 2006, a VA physician reviewed the entire claims 
file and diagnosed the Veteran with traumatic neuropathy and 
degenerative joint disease of the right hand and right median 
neuropathy.  The VA examiner found the Veteran to be an 
unreliable historian, observing that the Veteran's reported 
history of surgical treatment and a cast during service was 
not documented.  The examiner also commented that the 
arthritis in the Veteran's hand that had been alleged to be 
present immediately following his in-service injury would in 
fact have taken years to develop.  Additionally, the examiner 
detected two scars on the Veteran's wrist, both of which 
appeared to be surgical incisions.  The examiner found that 
there had apparently been a subsequent injury to the right 
hand since service which accounted for the second scar but 
noted that the Veteran did not acknowledge such an injury.  
The examiner opined that based on the Veteran's provided 
history, it was impossible to ascertain the onset of his 
current right wrist disability and that the disability did 
not appear to have been aggravated by service.  

The Veteran contends that he had incurred two injuries to his 
right wrist during service.  He alleges that the first injury 
occurred in 1951 and has submitted a December 1951 service 
personnel record showing that he was given a physical 
limitation profile that he was unfit for duty requiring 
vigorous use of the right hand.  The Veteran asserts that the 
second in-service injury to his right wrist had occurred in 
1953 when he fell and landed on his right wrist on a broken 
bottle.  He explains that he required stitches for the cut on 
his right wrist and also underwent surgery to repair the 
nerve damage caused by the injury, which accounted for both 
of the scars on his right wrist.  The Veteran submitted lay 
statements dated in October 2007 from his wife and a fellow 
serviceman in support of his claim.  The Veteran's wife 
reported that she had married the Veteran shortly after 
service and that was already experiencing problems with the 
use of his right hand.  The Veteran's fellow serviceman 
stated that he witnessed the Veteran's second in-service 
injury to the right wrist in July 1953 when the Veteran fell 
on some broken glass.  He also reported that the Veteran's 
injury had necessitated surgery.

Because these lay statements were submitted subsequent to the 
February 2006 VA examination, there has been no medical 
opinion that has considered these lay statements regarding 
in-service occurrence of an injury or continuity of 
symptomatology since service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did 
not comment on Veteran's report of in-service injury and 
relied on lack of evidence in service medical records to 
provide negative opinion).  In order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his right wrist disability, it is necessary to have a 
medical opinion based upon a thorough review of the record, 
including the October 2007 lay statements from the Veteran's 
wife and fellow serviceman, that reconciles the question of 
whether the Veteran's pre-existing right wrist disability was 
aggravated by his period of active service.  The Board finds 
that another examination and opinion addressing the etiology 
of the Veteran's disorder is necessary in order to fairly 
decide the merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Schedule the Veteran for a VA 
examination to determine the etiology 
of his right wrist disability.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's pre-existing right 
wrist disability was aggravated 
(increased in disability beyond the 
natural progress of the condition) 
during his period of active service.  
The examiner should consider of the 
October 2007 lay statements from the 
Veteran's wife and fellow serviceman 
stating that the Veteran incurred a 
July 1953 right wrist injury requiring 
surgery and that he began suffering 
from problems involving the right hand 
shortly after discharge from service.  
The examiner must consider lay 
statements as to the in-service 
occurrence of an injury and the 
continuity of symptomatology since 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  The examiner should 
reconcile the opinion with any other 
medical opinions of record, to include 
the February 2006 VA opinion.  The 
rationale for any opinions expressed 
should be provided.  The examiner 
should review the claims folder and 
should note that review in the report.   

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



